Exhibit 10.01
 
EXECUTION COPY
 
 
One Bio, Corp.
19950 W Country Club Dr.
Suite 100
Aventura FL 33180


July 8, 2011


UTA Capital LLC
YZT Management LLC
c/o Mr. Udi Toledano, Managing Member
100 Executive Drive, Suite 330
West Orange, NJ 07052


Gal Dymant
Flat B, 21/F
Tower 1, Estoril Court
55 Garden Road
Hong Kong, HK


Alan Fournier
11 Spring Hollow Road
Far Hills, New Jersey 07931


Ladies and Gentlemen:


This letter confirms the mutual understanding of One Bio, Corp. (the “Company”)
and UTA Capital, LLC, Gal Dymant and Alan Fournier (collectively, the
“Purchasers”) as set forth below. Capitalized terms used herein and not defined
shall have the meaning ascribed to such terms in the Notes (as defined below).
 
1.           Principal Reduction Payment.  On or before July 29, 2011, the
Company shall make a principal reduction payment to the Purchasers in respect of
the loan evidenced by an aggregate of $2,900,000 of Promissory Notes executed by
the Company and each of the Purchasers on August 12, 2010 and as amended,
modified and extended through and as of the date hereof (each, a “Note” and,
collectively, the “Notes”) in the aggregate amount of $348,000 (the “Principal
Reduction Payment”), with the amount of the Principal Reduction Payment to be
allocated among the Purchasers in accordance with Schedule 1 attached
hereto.  After giving effect to the payment of the Principal Reduction Payment,
the outstanding principal amount of the Notes shall be reduced by $348,000 to
$2,552,000 (the “Outstanding Principal Amount”).
 
2.           Further Extension and Modification of the Notes.  The Maturity Date
of the Notes is hereby further extended to December 1, 2011 (the “Extended
Maturity Date”).  In addition, the Company and each of the undersigned
Purchasers hereby agrees that from and after June 1, 2011, interest shall
continue to accrue under the Notes at an Interest Rate of eight percent (8%) per
annum.  Interest from and after the date of this letter agreement shall be
payable by the Company to the Purchasers on a monthly basis on the first
business day of each month that the Notes remain outstanding commencing on
August 1, 2011.
 
3.           Conversion of Premium Payment.  Notwithstanding the terms and
conditions of any prior agreements between the Purchasers and the Company to the
contrary, the Company and Purchasers acknowledge and agree that the $580,000
Premium Payment under the Notes shall be converted to 216,000 shares of the
Company’s common stock (“Conversion Shares”).  The Conversion Shares shall
consist of 150,000 shares of common stock previously issued to the Purchasers on
or about January 31, 2011, 58,000 shares of common stock previously issued to
the Purchasers on or about April 2, 2011, and 8,000 shares of common stock (the
“New Shares”) to be issued pursuant to this paragraph 3 concurrently with the
execution and delivery of this letter agreement by the parties hereto. The
amount of the Premium Payment being converted and the New Shares to be issued
shall be allocated among the Purchasers in accordance with Schedule 1 attached
hereto.
 
4.           Warrants.  The following warrants previously issued by the Company
to the Purchasers that are a party to this letter agreement or subject to future
issuance by the Company to the Purchasers that are a party to this letter
agreement are hereby cancelled, null and void:
 
(a)           Warrants to purchase an aggregate of 90,000 shares of common stock
issued to the Purchasers on or about April 1, 2011;
 
(b)           Warrants to purchase an aggregate of 58,000 shares of common stock
issued to the Purchasers on or about January 1, 2011; and
 
(c)           Warrants to purchase an aggregate of 98,733 shares of common stock
subject to future issuance to the Purchasers.
 
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Surrender of Previously Issued Shares.  In consideration of the
issuance of the Conversion Shares, including the New Shares and the Principal
Reduction Payment, concurrent with the execution and delivery of this letter
agreement by the Purchasers, the Company’s obligation to issue an aggregate of
58,000 shares of common stock to the Purchasers on or about May 2, 2011 (the
“Forfeited Shares”) is hereby terminated and the Purchasers hereby surrender,
waive and forefeit all rights, title and interest in the Forfeited Shares.
 
6.           Waiver of Default.  In consideration of the foregoing agreements
and covenants of the Company and the Purchasers set forth in this letter
agreement, the Purchasers hereby waive any event of default by the Company under
the Notes arising solely from the nonpayment of the principal amount of the
Notes at the June 1, 2011 Maturity Date.
 
7.           Fees and Expenses.  The Company shall promptly reimburse Purchasers
for all of Purchasers’ legal fees and other out-of-pocket expenses incurred in
connection with the preparation and negotiation of this letter agreement.   The
Company concurrently with the execution of this Agreement is advancing $20,000
to Purchasers’ counsel as a full reimbursement of such legal expenses and all
prior accrued and unpaid legal expenses and $10,000 to Gal Dymant, or his
assignee designated in writing to the Company, to cover his expenses to conduct
an on-site due diligence visit at the Company on behalf of the Purchasers, and
the extension of the Extended Maturity Date contemplated by this letter
agreement shall be ineffective if such payments are not received within five
days of the execution and delivery of this letter agreement.
 
8.           Enforceability.  Except as specifically modified herein, all prior
written agreements between the Company and the Purchasers remain in full force
and effect.
 
9.           Amendment and Waiver.  No term, covenant, agreement or condition of
this letter agreement may be amended unless in a writing and executed by all of
the parties hereto affected thereby.  No waiver of any term, covenant, agreement
or condition of this letter agreement by a party shall be effective unless in
writing executed by the waiving party.
 
10.           Successors and Assigns.  This letter agreement shall be binding on
and inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not, and shall be subject to the terms and
conditions of any prior written agreements between the parties.
 
11.           Counterparts.  This letter agreement may be executed by one or
more of the parties to this letter agreement in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.
 
12.           Severability.  In case any one or more of the provisions contained
in this letter agreement or in any instrument contemplated hereby, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein, and any other application thereof, shall not in any way be
affected or impaired thereby.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
13.           Conflict with Existing Loan Documents.  Notwithstanding any
provision to the contrary contained in this letter agreement or any other
written agreement between the parties, if any of the provisions of any other
written agreement between the parties conflict with or are inconsistent with the
provisions of this letter agreement, this letter agreement shall control and
govern.
 
14.           Captions.  The captions and headings of this letter agreement are
for convenience of reference only and shall not affect the interpretation of
this letter agreement.
 
15.           Governing Law.  WITH RESPECT TO ANY ACTION OR DISPUTE BETWEEN
COMPANY AND THE PURCHASERS THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
16.           Loan Extension Agreement.  It is the intention and understanding
of the parties hereto that this letter agreement shall act as an extension of
the loan evidenced by the Notes and that this letter agreement shall not act as
a novation of such loan.
 
17.           Effective Date.  This letter agreement shall become effective and
its terms and conditions shall become enforceable by or against the parties
hereto upon the Purchasers’ written confirmation of the satisfactory completion
of their on-site due diligence visit at the Company.
 
[Signature Page to Immediately Follow]
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 
 

  COMPANY:           ONE BIO, CORP.          
 
By:
/s/Marius Silvasan       Name : Marius Silvasan       Title :   CEO      
Address:     8525 NW 53rd Terr., Suite C101                             Doral,
Fl 33166       Attention:   Chief Executive Officer  

 



 
PURCHASERS:
          UTA CAPITAL LLC,     a Delaware limited liability company          
By: YZT Management LLC, its Managing Member          
 
By:
/s/ Udi Toledano       Name: Udi Toledano       Title:  Managing Member      
Address:    100 Executive Drive, Suite 330                            West
Orange, NJ 07052  








 
4

--------------------------------------------------------------------------------

 



  PURCHASERS  CONT’D:           GAL DYMANT            
By:
/s/ Gal Dymant       Gal Dymant               Address:      Flat B, 21/F      
                      Tower 1, Estoril Court                             55
Garden Road                             Hong Kong, HK          

 

              ALAN FOURNIER          
 
By:
/s/ Alan Fournier       Alan Fournier               Address:       11 Spring
Hollow Road                              Far Hills, New Jersey 07931  

 
 
5

--------------------------------------------------------------------------------

 

Schedule 1
 
Purchasers
Percentage of Principal Reduction Payment
Number of New Shares
UTA Capital LLC
68.965%
5,517
Gal Dymant
12.069%
966
Alan Fournier
18.966%
1,517
Total
100%
8,000

 
 
6
 
 
 

